Citation Nr: 0011530	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-02 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968 
and is a recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested by no more than 
considerable social and occupational impairment, with 
symptoms including loss of sleep, a sad affect, a variable 
appetite, dreams of Vietnam, and some social isolation, and 
by Global Assessment of Functioning scores varying from 60 to 
70 during the pendency of the claim.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

In the present case, the RO granted service connection for 
PTSD in a June 1993 rating decision on the basis of the 
veteran's receipt of the Purple Heart and a diagnosis of PTSD 
from an April 1993 VA examination.  A 50 percent evaluation 
was assigned, effective from January 1993.  This evaluation 
has since remained in effect and is at issue in this case.

The veteran underwent VA counseling in September and October 
of 1996, during which he reported the death of his brother 
and a desire "to be left alone."  

During his October 1996 VA psychiatric examination, the 
veteran reported that, because of his combat experiences in 
Vietnam, he "doesn't sleep well," with approximately four 
to five hours of sleep per night "when things are going 
well." The veteran also reported dreams about his Vietnam 
experiences and noted that "[a]t times I just blow up at 
anything."  The veteran was taking Prozac and Trazodone.  
The veteran lived in a camper in the woods near a lake.  The 
examination revealed good thought production and continuity, 
goal-directed speech, and intact memory.  The veteran's 
attention, concentration, relationship to reality, insight, 
and judgment were good.  He was not suicidal or homicidal.  
The veteran's mood was normal, with some sadness of affect 
and a variable appetite.  The Axis I diagnoses were PTSD, 
continuous alcohol dependence, and dysthymia.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned for 
the present time.  

The veteran underwent a second VA psychiatric examination in 
January 1998, during which he indicated that he was "quite 
resentful" with regard to his course of treatment and 
surgery for his heart problems.  He reported that his Prozac 
and Desyrel were stopped when he went in for heart surgery in 
August 1997.  He was working full-time as a security officer 
at an ammunitions plant, although he was off work for about 
two months following his surgery.  Upon examination, the 
veteran was alert and oriented times three.  His 
comprehension and articulation were good.  Also, his thought 
process was well organized, and there was no evidence of 
hallucinations, delusions, paranoia, clear-cut obsessions, 
compulsions, phobias, panic attacks, or inappropriate 
behaviors.  The veteran was pleasant and cooperative, and he 
interacted well.  The examiner noted that the veteran was 
able to maintain his activities of daily living and personal 
hygiene.  His memory was good for recent and remote events, 
and his affect was pleasant.  The veteran reported that he 
still slept only about four to 4.5 hours per night, with bad 
dreams.  The Axis I diagnoses were chronic PTSD and an 
adjustment disorder, with a bad mood, and a GAF score of 70 
was assigned.  In conclusion, the examiner noted that the 
veteran had reported "pretty much social isolation" but had 
also responded well to medication, and the examiner further 
indicated that he had encouraged the veteran to consult with 
his doctors about going back on his medications.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

During the pendency of this appeal, the VA regulations 
addressing the evaluation of psychiatric disorders were 
changed, effective November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (1996).  The United States Court of Appeals for 
Veterans Claims (Court) has held that if the applicable laws 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In a recent precedent opinion, however, 
the VA Office of General Counsel determined that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board should first determine whether the intervening change 
is more favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

Under the earlier criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), applicable for all periods of time during 
the pendency of this appeal under Karnas, a 50 percent 
evaluation was warranted in cases where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was in order 
in situations where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999), applicable only on and after November 7, 
1996, a 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or the inability to 
establish and maintain effective relationships. 

In this case, the Board observes that the veteran's PTSD has 
been shown to be manifested by loss of sleep, a sad affect, a 
variable appetite, dreams of Vietnam, and some social 
isolation.  The Board finds no evidence from the January 1998 
VA psychiatric examination report of any of the symptoms 
listed in the criteria for an increased evaluation in excess 
of 50 percent for PTSD under the revisions to Diagnostic Code 
9411.  In particular, the veteran's current full-time 
employment contradicts a finding of inability to establish 
and maintain effective relationships or serious deficits in 
most areas.  

There is also no basis for an evaluation in excess of 50 
percent under the prior criteria of Diagnostic Code 9411.  
Specifically, there is no evidence of record suggesting that 
the veteran's PTSD is productive of social and occupational 
impairment that is more than considerable in degree.  In this 
regard, the Board has considered the assigned GAF score of 60 
from the October 1996 VA psychiatric examination.  Under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), this score contemplates 
moderate symptoms, with moderate difficulty in social and 
occupational functioning (e.g., few friends, conflicts with 
peers and/or co-workers).  The Board also notes that the 
veteran's most recent GAF score, 70, represents improvement 
in functioning.  

In short, the preponderance of the evidence is against an 
evaluation of 50 percent for the veteran's service-connected 
PTSD, and his claim for that benefit must therefore be 
denied.  In reaching this conclusion, the Board acknowledges 
that, under 38 U.S.C.A. § 5107(b) (West 1991), all doubt is 
to be resolved in the claimant's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  However, as the preponderance 
of the evidence is against the veteran's present claim, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  While 
the veteran has been hospitalized during the pendency of this 
appeal, this hospital treatment has primarily concerned a 
heart disorder, rather than psychiatric impairment.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling, is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

